  Case 1:19-mc-03029-LDH Document 1 Filed 11/26/19 Page 1 of 6 PageID #: 1
                                                                   FILED
                                                                               IN CLERK'S OFFICE
                                                                          U.S. DISTRICTCOURT E.D.N.Y.

                                                                          *     NOV 2 6 2019           *
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                  BROOKLYN OFFICE


IN RE APPLICATION OF ANDREW RIPPERT FOR                                                  <»   *   //

AN ORDER AUTHORIZING APPLICANT TO
OBTAIN DISCOVERY FOR USE IN A
PROCEEDING IN A FOREIGN TRIBUNAL
PURSUANT TO 28 U.S.C. § 1782(a)
                                                           DeARCY HALL, J.

           APPLICATION TO OBTAIN DISCOVERY FOR USE IN A
    PROCEEDING IN A FOREIGN TRIBUNAL PURSUANT TO 28 U.S.C. $ 1782(a).

       Pursuant to 28 U.S.C. § 1782(a) and Fed.R.Civ.P. 45, Applicant Andrew Rippert, by his

attorneys, Lawson & Weitzen, LLP, respectfully applies to this Court for an Order authorizing

Applicant to cause to be served on Constantine lordanou, who resides in this District, the

Subpoena Duces Tecum attached hereto as Exhibit 1 to obtain discovery for use in an arbitration

proceeding subject to the Arbitration Rules of the United Nations Commission on International

Trade Law that is now pending in Bermuda. In support of this Application, Mr. Rippert has filed

herewith a Memorandum of Law, the Declaration of Andrew Rippert, and a Proposed Order.


Dated: November 25, 2019                        Respectfully submitted,
                                                ANDREW RIPPERT


                                                By his attorneys,
                                                LAWSON & WEITZEN, LLP

                                                           Aa
                                                                pyl
                                                     ja M. D. Segal (Bar No. JS1948)
                                                     il@Lawson-Weitzen.com
                                                LAWSON N& WEITZEN, LLP
                                                88 Black Falcon Avenue. Ste. 345
                                                Boston, MA 02210
                                                Telephone (617) 439-4990
                                                Facsimile (617) 439-3987
Case 1:19-mc-03029-LDH Document 1 Filed 11/26/19 Page 2 of 6 PageID #: 2




                                     Address for purposes of N.Y. Jud. Law § 470
                                     SEGAL & GREENBERG
                                     179 Franklin Street
                                     New York, New York 10013
                                     *Please use Massachusetts address for all
                                     purposes unless otherwise necessary




                                   2-
          Case 1:19-mc-03029-LDH Document 1 Filed 11/26/19 Page 3 of 6 PageID #: 3

A0 88A (Rev. 02/14) Subpoenato Testify at a Depositionin a Civil Action


                                      United States District Court
                                                                          for the

                                                         Eastern District of New York

                        Andrew Rippert
                              Plaintiff
                                 V.                                                 Civil Action No.     19 Misc.



                             Defendant

                            SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To:                                                               Constantine lordanou
                                             3085 Vernon Blvd., Unit PHP, Astoria, NY 11102-4054
                                                     (Name ofperson to whom this subpoena is directed)

    m Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:



 Place: Se9a| & Greenberg, LLP                                                       Date and Time:
           179 Franklin Street                                                                         12/13/2019 10:00 am
           New York, NY 10013

          The deposition will be recorded by this method:

      fif Production: You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or samplingof the
          material:
                      See Attached Schedule A




       The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e)and (g), relating to yourduty to
respond to this subpoena and the potential consequences of not doing so.

Date:        11/25/2019
                                  CLERK OF COURT
                                                                                       OR
                                                                                                             M P
                                          Signature ofClerkor Deputy Clerk                                  Attorney s signature


The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)
 Andrew Rippert                                                    , who issues or requests this subpoena, are:
Joshua M. D. Segal, Lawson &Weitzen, LLP, 88 BlackFalcon Avenue, Suite 345, Boston, MA 02210

                                      Notice to the person who issues or requests this subpoena
 Ifthis subpoena commands the production of documents, electronically stored information, or tangible things before
 trial, a notice and a copy of the subpoena mustbe served on each party in this case before it is served on the person to
 whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 1:19-mc-03029-LDH Document 1 Filed 11/26/19 Page 4 of 6 PageID #: 4


AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 19 Misc.

                                                               PROOF OF SERVICE
                     (This section should not befiled with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, ifany)
On (date)                               .


          •     I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or


          G I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $                                      .

My fees are $                                      for travel and $                      for services, for a total of $   0.00


            I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server's signature



                                                                                          Printed name and title




                                                                                             Server's address


Additional information regarding attempted service, etc.:
   Case 1:19-mc-03029-LDH Document 1 Filed 11/26/19 Page 5 of 6 PageID #: 5




                                          SCHEDULE A



                                         DEFINITIONS



        1.     The definitions and rules of construction set forth in Local Civil Rule 26.3 are

incorporated herein by reference.

       2.      Any reference in any request to an entity includes the entity's members,

managers, officers, directors, employees, agents, representatives, and attorneys.

       3.      The term "Arch" means Arch Capital Group, Ltd. and any subsidiary, parent, or

affiliated entity of Arch Capital Group, Ltd.

       4.      The term "Bermuda Arbitration" means the arbitration commenced by Arch

against Andrew Rippert on or about July 19, 2019.

       5.      The term "Arch Statement of Claim" means the Statement of Claim Arch served

on Andrew Rippert initiating the Bermuda Arbitration on or about July 19, 2019.

                    REQUESTS FOR PRODUCTION OF DOCUMENTS


        1.     All documents, including without limitation all notes, minutes, communications,

and emails, concerning Arch's removal of Andrew Rippert as Chief Executive Officer of the

Arch Global Mortgage Group in or about February 2019.


       2.      All documents, including without limitation all notes, minutes, communications,

and emails, concerning Arch's termination of Andrew Rippert's employment on or about July

19,2019.


        3.     All documents, including without limitation all notes, minutes, communications,

and emails, concerning your communications with Andrew Rippert between March 29, 2019 and

May 19, 2019 relating to Mr. Rippert's plans to launch a residential mortgage REIT after the
   Case 1:19-mc-03029-LDH Document 1 Filed 11/26/19 Page 6 of 6 PageID #: 6



termination ofhis employment at Arch. This request extends to your communications with Mr.
Rippert, as well as your communications with third parties, including Arch.

       4.     All documents, including without limitation all notes, minutes, communications,
and emails, concerning Mr. Rippert's plans to establish a residential mortgage REIT after the
termination of his employment at Arch.


       5.     All documents, including without limitation all notes, minutes, communications,
and emails, concerning the competitiveness or lack of competitiveness between Mr. Rippert's
proposed residential mortgage REIT and any business conducted by Arch.

       6.     All documents, including without limitation all notes, minutes, communications,

and emails concerning Arch's plans and progress developing new businesses described in the

Arch Statement of Claim.
